SUMMARY ORDER

Appellant Yusuf J. Nuraldin, pro se, appeals from the district court’s May 22, 2008 post-judgment order denying his motion “to amend or make additional findings” and “for reconsideration of judgment and modification or clarification of’ the district court’s February 15, 2008 order dismissing his civil rights complaint. We assume the parties’ familiarity with the underlying facts, procedural history of the case, and issues on appeal. Upon due consideration of the district court record and the parties’ submissions, we find no abuse of discretion in the district court’s decision. See Sequa Corp. v. GBJ Corp., 156 F.3d 136, 143 (2d Cir.1998); Transaero, Inc. v. La Fuerza Aerea Boliviana, 162 F.3d 724, 729 (2d Cir.1998).
For the foregoing reasons, the order of the district court is hereby AFFIRMED.